Title: Henry Knox to Bartholomew Dandridge, Jr., 22 February 1794
From: Knox, Henry
To: Dandridge, Bartholomew Jr.


          
            Dear sir
            [Philadelphia] 22 Feby 1794
          
          Be pleased to submit the enclosed drafts of letters to the Governors of North and south
            Carolina. probably the last paragraph but one, to the Governor of south Carolina may be
            a little differently shaped, but to remain the same in principle. Yours sincerely
          
            H. Knox
          
        